Citation Nr: 0402158	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  96-23 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a stomach disorder, 
to include diarrhea and pain on flatulence, to include as due 
to an undiagnosed illness.

3.  Entitlement to service connection for burning eyes, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a sore throat and 
coughing, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for multiple joint 
stiffness, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") had approximately ten months of active duty 
service, to include the period from January 1991 to July 
1991.  He served in Southwest Asia from February 5, 1991 to 
June 10, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the veteran's claims.

The veteran appealed and, in August 1998, the Board denied 
the claims.  In February 1999, the U.S. Court of Appeals for 
Veterans Claims (Court) vacated the Board's August 1998 
decision, and remanded the case to the Board.  In a January 
2000 decision, the Board again denied the claims listed 
above, and denied service connection for freckles and post-
traumatic stress disorder (PTSD).  The veteran then appealed 
to the Court.  In August 2000, the Court vacated the Board's 
January 2000 decision with regard to the above listed issues, 
and remanded the case to the Board.  

In December 2000, the Board remanded the case to the RO to 
afford the veteran VA compensation examinations, including 
with medical etiology opinions, and for readjudication of 
most of the claims on the merits, including as due to 
undiagnosed illnesses.  The veteran was afforded a VA 
examination in January 2001, the RO addressed the issues in 
an August 2002 supplemental statement of the case, and the 
case was returned to the Board. 

In March 2002, through his attorney, the veteran entered a 
claim for service connection for a psychiatric disorder.  In 
a June 2003 rating decision, the RO denied service connection 
for an acquired psychiatric disorder.  By letter dated June 
20, 2003, the RO notified the veteran of this decision.  The 
record does not reflect that the veteran has yet entered a 
notice of disagreement with the June 2003 RO rating decision.  
Without a notice of disagreement, the Board has no 
jurisdiction over the issue of entitlement to service 
connection for a psychiatric disorder.  See 38 U.S.C.A. 
§ 7105(a) (West 2002) (appellate review is initiated by a 
notice of disagreement and completed by a substantive 
appeal).  The Board notes that in the June 2003 rating 
decision, it does not appear the RO considered that aspect of 
a May 2003 VA mental disorders examination that offered an 
opinion on the question of a nexus between the veteran's 
currently diagnosed psychiatric disorder (affective disorder, 
not otherwise specified, with mixed depression and anxiety) 
and in-service events.  In addition to consideration of 
disease as chronic in service or continuous in the post-
service period, as contemplated by 38 C.F.R. § 3.303(b) 
(2003), the RO should consider and adjudicate the veteran's 
claim for service connection for a psychiatric disorder under 
the regulatory provisions of 38 C.F.R. § 3.303(d) (2003), 
which provides that service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  The RO should address the May 2003 VA examination 
nexus opinion and adjudicate the veteran's claim for service 
connection for a psychiatric disorder with consideration of 
38 C.F.R. § 3.303(d).   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the veteran is expected to obtain 
and submit, and which evidence will be obtained by VA.  See 
38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Court recently held that such specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice provisions contained in the VCAA.  In this case, in a 
letter dated on July 13, 2003, the RO sent a letter to the 
veteran in order to comply with the notice provisions of the 
VCAA, and advised the veteran that he should submit the 
evidence within 30 days.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed (from July 13, 2003) to respond to a VCAA 
notice.  The veteran may waive the right to notice and duty 
to assist required by the VCAA, although the record does not 
reflect that he has done so. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.	The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence is 
required to substantiate the claims for service 
connection for headaches, stomach disorder, burning 
eyes, sore throat and cough, and multiple joint 
stiffness, to include as due to an undiagnosed 
illness, and service connection for hearing loss 
and tinnitus, what evidence, if any, the veteran is 
to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and the legal 
precedent of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  

2.	If any of the benefits sought on appeal remains 
denied, the appellant and his attorney 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




